Exhibit 10.3

 

PRIVATE PLACEMENT UNITS PURCHASE AGREEMENT

 

THIS PRIVATE PLACEMENT UNITS PURCHASE AGREEMENT (as it may from time to time be
amended and including all exhibits referenced herein, this “Agreement”), dated
as of November 18, 2020, is entered into by and between Consonance-HFW
Acquisition Corp., a Cayman Islands exempted company (the “Company”), and
Consonance Life Sciences, a Cayman Islands exempted limited company (the
“Purchaser”).

 

WHEREAS, the Company intends to consummate an initial public offering (the
“Public Offering”) of units of the Company’s equity securities, each such unit
comprised of one Class A ordinary share of the Company, par value $0.0001 per
share (each, a “Share”) and one-third of a redeemable warrant, each whole
warrant entitling the holder to purchase one Share at an exercise price of
$11.50 per Share, as set forth in the Company’s Registration Statement on Form
S-1, filed with the U.S. Securities and Exchange Commission (the “SEC”), File
Number 333-249394, under the Securities Act of 1933, as amended (the “Securities
Act”).

 

WHEREAS, the Purchaser has agreed to purchase an aggregate of 410,000 units (or
up to 434,000 units if the underwriters in the Public Offering exercise their
option to purchase additional units in full) (the “Private Placement Units”),
each Private Placement Unit, including an aggregate of 136,667 private placement
warrants (the “Private Placement Warrants”) (or up to 144,667 Private Placement
Warrants if the underwriters exercise their option to purchase additional units
in full) and 410,000 Shares (or up to 434,000 Shares if the underwriters
exercise their option to purchase additional units in full).

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

 

AGREEMENT

 

Section 1.          Authorization, Purchase and Sale; Terms of the Private
Placement Units.

 

A.         Authorization of the Private Placement Units. The Company has duly
authorized the issuance and sale of the Private Placement Units, including the
Shares and Private Placement Warrants underlying the Private Placement Units, to
the Purchaser.

 

B.         Purchase and Sale of the Private Placement Units.

 

(i)         On the date of the consummation of the Public Offering (the “IPO
Closing Date”), the Company shall issue and sell to the Purchaser, and the
Purchaser shall purchase from the Company, 410,000 Private Placement Units at a
price of $10.00 per Private Placement Unit for an aggregate purchase price of
$4,100,000 (the “Purchase Price”). The Purchaser shall pay the Purchase Price by
wire transfer of immediately available funds in the following amounts: (i)
$2,500,000 to the Company at a financial institution to be chosen by the
Company, and (ii) $1,600,000 to the trust account (the “Trust Account”)
maintained by Continental Stock Transfer & Trust Company, acting as trustee, in
each case in accordance with the Company’s wiring instructions, at least one (1)
business day prior to the IPO Closing Date. On the IPO Closing Date, subject to
the receipt of funds pursuant to the immediately prior sentence, the Company, at
its option, shall deliver a certificate evidencing the Private Placement Units
purchased by the Purchaser on such date duly registered in the Purchaser’s name
to the Purchaser or effect such delivery in book-entry form.

 



 



 

(ii)        On the date of any closing of the option to purchase additional
units, if any, in connection with the Public Offering or on such earlier time
and date as may be mutually agreed by the Purchaser and the Company (each such
date, an “Option Closing Date”, and each Option Closing Date (if any) and the
IPO Closing Date, a “Closing Date”), the Company shall issue and sell to the
Purchaser, and the Purchaser shall purchase from the Company, up to 24,000
Private Placement Units (or, to the extent the option to purchase additional
units is not exercised in full, a lesser number of Private Placement Units in
proportion to portion of the option that is exercised) at a price of $10.00 per
Private Placement Unit for an aggregate purchase price of up to $240,000 (the
“Option Purchase Price”). The Purchaser shall pay the Option Purchase Price in
accordance with the Company’s wire instruction by wire transfer of immediately
available funds to the Trust Account, at least one (1) business day prior to any
Option Closing Date. On each Option Closing Date (if any), subject to the
receipt of funds pursuant to the immediately prior sentence, the Company shall,
at its option, deliver a certificate evidencing the Private Placement Units
purchased on such date duly registered in the Purchaser’s name to the Purchaser
or effect such delivery in book-entry form.

 

C.          Terms of the Private Placement Units.

 

(i)         The Private Placement Units are substantially identical to the units
to be offered in the Public Offering except: (a) as provided in that letter
agreement, dated as of the date hereof (the “Letter Agreement”), by and among
the Company, the Purchaser and each of the Company’s officers, directors and
director nominees, and (b) the Private Placement Units are being purchased
pursuant to an exemption from the registration requirements of the Securities
Act and will become freely tradable only after the expiration of the lockup
described above in the Letter Agreement and they are registered pursuant to the
Registration and Shareholder Rights Agreement (as defined below) or an exemption
from registration is available, and the restrictions described above in clause
(a) have expired.

 

(ii)        Each Private Placement Warrant included in the Private Placement
Units shall have the terms set forth in a Warrant Agreement to be entered into
by the Company and a warrant agent, in connection with the Public Offering (the
“Warrant Agreement”).

 

(iii)       On the IPO Closing Date, the Company and the Purchaser shall enter
into a registration and shareholder rights agreement (the “Registration and
Shareholder Rights Agreement”) pursuant to which the Company will grant certain
registration rights to the Purchaser relating to the Private Placement Units,
the Private Placement Warrants and the Shares underlying the Private Placement
Warrants and the Private Placement Units.

 





 

 

Section 2.        Representations and Warranties of the Company. As a material
inducement to the Purchaser to enter into this Agreement and purchase the
Private Placement Units, the Company hereby represents and warrants to the
Purchaser (which representations and warranties shall survive each Closing Date)
that:

 

A.         Incorporation and Corporate Power. The Company is an exempted company
duly incorporated, validly existing and in good standing under the laws of the
Cayman Islands and is qualified to do business in every jurisdiction in which
the failure to so qualify would reasonably be expected to have a material
adverse effect on the financial condition, operating results or assets of the
Company. The Company possesses all requisite corporate power and authority
necessary to carry out the transactions contemplated by this Agreement and the
Warrant Agreement.

 

B.          Authorization; No Breach.

 

(i)          The execution, delivery and performance of this Agreement and the
Private Placement Units, including the Shares and the Private Placement Warrants
included in the Private Placement Units, have been duly authorized by the
Company as of the Closing Date. This Agreement constitutes the valid and binding
obligation of the Company, enforceable in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other laws of general applicability relating to or affecting creditors’ rights
and to general equitable principles (whether considered in a proceeding in
equity or law). Upon issuance in accordance with, and payment pursuant to, the
terms of this Agreement and the Warrant Agreement, the Private Placement Units
and the Private Placement Warrants included in the Private Placement Units will
constitute valid and binding obligations of the Company, enforceable in
accordance with their terms as of the Closing Date.

 

(ii)     The execution and delivery by the Company of this Agreement and the
Private Placement Units, the issuance and sale of the Private Placement Units,
the issuance of the Private Placement Warrants and the Shares included in the
Private Placement Units, the issuance of the Shares upon exercise of the Private
Placement Warrants and the fulfillment of and compliance with the respective
terms hereof and thereof by the Company, do not and will not as of each Closing
Date (a) conflict with or result in a breach of the terms, conditions or
provisions of, (b) constitute a default under, (c) result in the creation of any
lien, security interest, charge or encumbrance upon the Company’s share capital
or assets under, (d) result in a violation of, or (e) require any authorization,
consent, approval, exemption or other action by or notice or declaration to, or
filing with, any court or administrative or governmental body or agency pursuant
to the amended and restated memorandum and articles of association of the
Company (in effect on the date hereof or as may be amended prior to completion
of the contemplated Public Offering) or any material law, statute, rule or
regulation to which the Company is subject, or any agreement, order, judgment or
decree to which the Company is subject, except for any filings required after
the date hereof under federal or state securities laws.

 

C.          Title to Securities. Upon issuance in accordance with, and payment
pursuant to, the terms hereof and the Warrant Agreement, and upon registration
in the Company’s register of members, the Shares included in the Private
Placement Units and issuable upon exercise of the Private Placement Warrants
will be duly and validly issued, fully paid and nonassessable. On the date of
issuance of the Private Placement Units, the Shares included in the Private
Placement Units and issuable upon exercise of the Private Placement Warrants
shall have been reserved for issuance. Upon issuance in accordance with, and
payment pursuant to, the terms hereof and the Warrant Agreement, and upon
registration in the Company’s register of members, the Purchaser will have good
title to the Private Placement Units purchased by it, the Private Placement
Warrants and Shares included in the Private Placement Units and the Shares
issuable upon exercise of such Private Placement Warrants, free and clear of all
liens, claims and encumbrances of any kind, other than (i) transfer restrictions
hereunder and under the other agreements contemplated hereby, (ii) transfer
restrictions under federal and state securities laws, and (iii) liens, claims or
encumbrances imposed due to the actions of the Purchaser.

 





 

 

D.          Governmental Consents. No permit, consent, approval or authorization
of, or declaration to or filing with, any governmental authority is required in
connection with the execution, delivery and performance by the Company of this
Agreement or the consummation by the Company of any other transactions
contemplated hereby.

 

E.          Regulation D Qualification. Neither the Company nor, to its actual
knowledge, any of its affiliates, members, officers, directors or beneficial
shareholders of 20% or more of its outstanding securities, has experienced a
disqualifying event as enumerated pursuant to Rule 506(d) of Regulation D under
the Securities Act.

 

Section 3.        Representations and Warranties of the Purchaser. As a material
inducement to the Company to enter into this Agreement and issue and sell the
Private Placement Units to the Purchaser, the Purchaser hereby represents and
warrants to the Company (which representations and warranties shall survive each
Closing Date) that:

 

A.          Organization and Requisite Authority. The Purchaser possesses all
requisite power and authority necessary to carry out the transactions
contemplated by this Agreement.

 

B.          Authorization; No Breach.

 

(i)         This Agreement constitutes a valid and binding obligation of the
Purchaser, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other laws of
general applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).

 

(ii)        The execution and delivery by the Purchaser of this Agreement and
the fulfillment of and compliance with the terms hereof by the Purchaser does
not and shall not as of each Closing Date (a) conflict with or result in a
breach by the Purchaser of the terms, conditions or provisions of, (b)
constitute a default under, (c) result in the creation of any lien, security
interest, charge or encumbrance upon the Purchaser’s equity or assets under, (d)
result in a violation of, or (e) require authorization, consent, approval,
exemption or other action by or notice or declaration to, or filing with, any
court or administrative or governmental body or agency pursuant to the
Purchaser’s organizational documents in effect on the date hereof or as may be
amended prior to completion of the contemplated Public Offering, or any material
law, statute, rule or regulation to which the Purchaser is subject, or any
agreement, instrument, order, judgment or decree to which the Purchaser is
subject, except for any filings required after the date hereof under federal or
state securities laws.

 





 

 

C.         Investment Representations.

 

(i)         The Purchaser is acquiring the Private Placement Units, the Shares
and Private Placement Warrants included in the Private Placement Units and, upon
exercise of such Private Placement Warrants, the Shares issuable upon such
exercise (collectively, the “Securities”) for its own account, for investment
purposes only and not with a view towards, or for resale in connection with, any
public sale or distribution thereof.

 

(ii)        The Purchaser is an “accredited investor” as such term is defined in
Rule 501(a)(3) of Regulation D under the Securities Act, and the Purchaser has
not experienced a disqualifying event as enumerated pursuant to Rule 506(d) of
Regulation D under the Securities Act.

 

(iii)       The Purchaser understands that the Securities are being offered and
will be sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations and warranties of the Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire such Securities.

 

(iv)       The Purchaser did not decide to enter into this Agreement as a result
of any general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D under the Securities Act.

 

(v)       The Purchaser has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities which have been requested by the Purchaser. The
Purchaser has been afforded the opportunity to ask questions of the executive
officers and directors of the Company. The Purchaser understands that its
investment in the Securities involves a high degree of risk and it has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to the acquisition of the Securities.

 

(vi)       The Purchaser understands that no United States federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities by the Purchaser nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.

 

(vii)      The Purchaser understands that: (a) the Securities have not been and
are not being registered under the Securities Act or any state securities laws,
and may not be offered for sale, sold, assigned or transferred unless (1)
subsequently registered thereunder or (2) sold in reliance on an exemption
therefrom; and (b) except as specifically set forth in the Registration and
Shareholder Rights Agreement, neither the Company nor any other person is under
any obligation to register the Securities under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder. In this regard, the Purchaser understands that the SEC has taken the
position that promoters or affiliates of a blank check company and their
transferees, both before and after an initial Business Combination, are deemed
to be “underwriters” under the Securities Act when reselling the securities of a
blank check company. Based on that position, Rule 144 adopted pursuant to the
Securities Act would not be available for resale transactions of the Securities
despite technical compliance with the requirements of such Rule, and the
Securities can be resold only through a registered offering or in reliance upon
another exemption from the registration requirements of the Securities Act.

 





 

 

(viii)     The Purchaser has such knowledge and experience in financial and
business matters, knowledge of the high degree of risk associated with
investments in the securities of companies in the development stage such as the
Company, is capable of evaluating the merits and risks of an investment in the
Securities and is able to bear the economic risk of an investment in the
Securities in the amount contemplated hereunder for an indefinite period of
time. The Purchaser has adequate means of providing for its current financial
needs and contingencies and will have no current or anticipated future needs for
liquidity which would be jeopardized by the investment in the Securities. The
Purchaser can afford a complete loss of its investments in the Securities.

 

(ix)       The Purchaser understands that the Private Placement Units and the
Shares included in the Private Placement Units shall bear the following legend
and appropriate “stop transfer restrictions”:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, AND
NEITHER THE SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT OR SUCH LAWS OR AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT AND SUCH LAWS WHICH, IN THE OPINION OF COUNSEL, IS
AVAILABLE.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO LOCKUP PROVISIONS
AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF
DURING THE TERM OF THE LOCKUP.”

 

(x)         The Purchaser understands that the Private Placement Warrants shall
bear the legend substantially in the form set forth in the Warrant Agreement.

 

Section 4.        Conditions of the Purchaser’s Obligations. The obligations of
the Purchaser to purchase and pay for the Private Placement Units are subject to
the fulfillment, on or before each Closing Date, of each of the following
conditions:

 





 

 

A.         Representations and Warranties. The representations and warranties of
the Company contained in Section 2 shall be true and correct at and as of such
Closing Date as though then made.

 

B.          Performance. The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before such Closing Date.

 

C.          No Injunction. No litigation, statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby, which prohibits the consummation of any of the
transactions contemplated by this Agreement or the Warrant Agreement.

 

D.         Warrant Agreement and Registration and Shareholder Rights Agreement.
The Company shall have entered into the Warrant Agreement, in the form of
Exhibit A hereto, and the Registration and Shareholder Rights Agreement, in the
form of Exhibit B hereto, in each case on terms satisfactory to the Purchaser.

 

Section 5.       Conditions of the Company’s Obligations. The obligations of the
Company to the Purchaser under this Agreement are subject to the fulfillment, on
or before each Closing Date, of each of the following conditions:

 

A.         Representations and Warranties. The representations and warranties of
the Purchaser contained in Section 3 shall be true and correct at and as of such
Closing Date as though then made.

 

B.         Performance. The Purchaser shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Purchaser on or before such
Closing Date.

 

C.          Corporate Consents. The Company shall have obtained the consent of
its board of directors authorizing the execution, delivery and performance of
this Agreement and the Warrant Agreement and the issuance and sale of the
Private Placement Units hereunder.

 

D.         No Injunction. No litigation, statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby, which prohibits the consummation of any of the
transactions contemplated by this Agreement or the Warrant Agreement.

 

E.         Warrant Agreement. The Company shall have entered into the Warrant
Agreement.

 





 

 

Section 6.       Miscellaneous.

 

A.         Successors and Assigns. Except as otherwise expressly provided
herein, all covenants and agreements contained in this Agreement by or on behalf
of any of the parties hereto shall bind and inure to the benefit of the
respective successors of the parties hereto whether so expressed or not.
Notwithstanding the foregoing or anything to the contrary herein, the parties
may not assign this Agreement, other than assignments by the Purchaser to
affiliates thereof (including, without limitation one or more of its members).

 

B.          Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.

 

C.          Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, none of which need contain the signatures of more than one
party, but all such counterparts taken together shall constitute one and the
same agreement. Signatures to this Agreement transmitted via facsimile or e-mail
shall be valid and effective to bind the party so signing.

 

D.          Descriptive Headings; Interpretation. The descriptive headings of
this Agreement are inserted for convenience only and do not constitute a
substantive part of this Agreement. The use of the word “including” in this
Agreement shall be by way of example rather than by limitation.

 

E.          Governing Law. This Agreement shall be deemed to be a contract made
under the laws of the State of New York and for all purposes shall be construed
in accordance with the internal laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the laws of another jurisdiction.

 

F.          Amendments. This Agreement may not be amended, modified or waived as
to any particular provision, except by a written instrument executed by the
parties hereto.

 

[Signature page follows]

 





 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

    COMPANY:               CONSONANCE-HFW ACQUISITION CORP.               By:
/s/ Gad Soffer       Name: Gad Soffer       Title: Chief Executive Officer      
        PURCHASER:               CONSONANCE LIFE SCIENCES               By: /s/
Gad Soffer        Name: Gad Soffer       Title: Member

 





 

 

EXHIBIT A

 

Warrant Agreement

 





 

 

EXHIBIT B

 

Registration and Shareholder Rights Agreement

 





 

 